DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-34 and 36-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Van Haarlem et al. (US 20140037053).
Regarding claim 30, Van Haarlem teaches an X-ray fluorescence analyzer, comprising: 
an X-ray tube 104 for emitting incident X-rays in the direction of a first optical axis, 
a slurry handling unit 112 configured to maintain a constant distance between a sample of slurry and said X-ray tube, 
a first crystal diffractor 116 located in a first direction from said slurry handling unit, said first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays that propagate into said first direction, and configured to direct the fluorescent X-rays in the separated predefined first wavelength range to a first radiation detector, wherein: the first crystal diffractor comprises a pyrolytic graphite crystal that has a diffractive surface (para 60), the diffractive surface of said pyrolytic graphite crystal is a simply connected surface, and said first radiation detector is a solid-state semiconductor detector (para 53). 
Regarding claim 31, Van Haarlem teaches the diffractive surface of said pyrolytic graphite crystal is curved in one direction only (para 53, figure 3). 

Regarding claim 33, Van Haarlem teaches said first radiation detector is one of: a PIN diode detector, a silicon drift detector, a germanium detector, a germanium drift detector (para 53).
Regarding claim 34, Van Haarlem teaches the first crystal diffractor comprises: a first slit on a first optical path between said slurry handling unit and said pyrolytic graphite crystal, and a second optical path between said pyrolytic graphite crystal and said first radiation detector. 
Regarding claim 36, Van Haarlem teaches the diffractive surface of said pyrolytic graphite crystal is curved in two directions, forming a part of a toroidal surface, and said first slit is a curved slit with a first radius of curvature oriented perpendicular against said first optical path (para 60).
Regarding claim 37, Van Haarlem teaches the diffractive surface of said pyrolytic graphite crystal is curved in two directions, forming a part of a rotationally symmetric surface, the rotational axis of which is in the plane defined by said first and second optical paths, and said first slit is point-like (para 60).
Allowable Subject Matter
Claims 35 and 38-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 35 and 38-58, the prior art fails to teach the diffractive surface of said pyrolytic graphite crystal is curved in one direction only, with a radius of curvature in a plane defined by said first and second optical paths, and said first slit is a linear slit oriented perpendicular against said plane as claimed in claim 35.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884